Title: Review of a Statement Attributed to General John Armstrong, with an Appendix of Illustrative Documents, [ca. 30 April 1824]
From: Madison, James
To: 


        
          
            [ca. 30 April 1824]
          
          *In the “Literary and Scientific Repository No. VI pag. 502–3,” published at New York October 1821, the following statement is made as “from documents of the highest character.”
          “Early in the month of May 1814, the then Secretary of War proposed to confer on General Jackson the appointment of Brigadier in the Army of the United States, with the Brevet of Major General; until a vacancy, by resignation or otherwise, should permit his appointment to a similar grade in the line. He was at the same time named to the command of Military District No. 7, of which New Orleans made a part. This proposition in both its branches, the promissory as well as the appointing, was approved by the President, and a communication to General Jackson made accordingly. On the twenty second of May, General Harrison’s resignation was received at the War Office, and on the day following, was reported to the President, as furnishing means for giving immediate execution to the promise already stated. The President’s answer was indecisive. ‘The better way,’ says he, ‘will be to send on a Major General’s commission at once; but on this I suspend a final decision ‘till I see you.’ The Secretary, on the other hand, not believing that a right to tamper with engagements solemnly made and communicated, existed any where, or for any length of time, hastened to act on what appeared to be the first impression of the President; immediately forwarded the commission; and took on himself the responsibility of doing so.”
          
          From this statement an appeal is made to the following Extracts & Letters; it being kept in mind that the correspondence of the President and Secretary of War, took place whilst the former was at his residence in Virginia; that during the period no other than written communications passed between them; and that the extracts contain every thing relative to the matter of them.
          Extract of a letter from the Secretary of War to the President dated May fourteenth 1814.
          “Something ought to be done for General Jackson. The vacant Major Generals place (produced by General Hampton’s resignation) cannot be filled during the recess of the Senate. But we can make him a Brigadier and give him the Brevet of Major General; and send him to relieve General Flournoy who is very impatient in his present position.”
          Extract of a letter from the President to the Secretary of War dated May seventeenth 1814.
          “Send also (to the President) a commission of Brigadier and a Brevet of Major General for General Jackson.”
          Extract of a letter from the President to the Secretary of War dated May twentieth 1814.
          “I have the day for setting out for Washington still to fix. It was my original purpose to be back before the first of next month, and I shall endeavour to effect it.”
          Extract of a letter from the Secretary of War to the President dated May twentieth 1814.
          “General Harrison resigned his Military appointment on the eleventh instant, and expects to be relieved on the thirty first in the command of the 8th. District. Mc.Arthur is next to him in rank, but being destined to the command of the Brigade composed of Paul’s and Miller’s regiments, he will not be long in the District; and in his absence the command devolves on General Howard. Of this officer I have heard nothing lately. The presumption is that he is gone on to St. Louis.” Here is no allusion to the resignation as creating a vacancy for General Jackson; nor to any commission enclosed in the letter. The difficulty of supplying a Commander of the district would intimate rather the expediency of retaining General Harrison longer in the service.
          Extract of a letter from the President to the Secretary of War dated May twenty fourth, with a postscript of May twenty fifth.
          “I have received yours of the twentieth instant. The Commission by Brevet for General Jackson is not accompanied by the preliminary one of Brigadier. As the resignation of General Harrison renders that circuit unnecessary, the better way will be to send at once a Major General’s commission. I suspend a final decision however till I see you; which will be in two or three days after the arrival of this.”
          
          From this it appears that a commission was enclosed in the Secretary’s letter of the twentieth, and received as the Brevet for General Jackson called for by the President; no suggestion of a change of purpose being made by the Secretary.
          Copies of letters between the Secretary of War and General Jackson from the files of the War Department
          From the Secretary to the General.
        
        
          
            May twenty second 1814.
          
          Sir: The vacancy produced by General Hampton’s resignation not having been filled during the late session of the Senate, cannot be supplied constitutionally during the recess of that Body. All therefore that can be done at present, in reward for your able and gallant conduct during the campaign, and in testimony of the public respect these have obtained, is to make you a Brigadier in the line, with the Brevet of Major General, and to invest you with command of the 7th. Military District. Commissions of this character will be immediately prepared and forwarded; and I cannot but hope but that they will be acceptable and accepted; and that it will not be inconvenient for you to assume the new command without loss of time. I avail myself of the occasion to offer you my great respect and best wishes.
          This letter is dated two days, after the letter to the President communicating the resignation of General Harrison. The two commissions promised, it appears, were never forwarded. One of them only was sent to the President for his sanction; namely the one enclosed in the letter of the twentieth, mentioning the resignation of General Harrison, without mentioning the commission.
          Extract of a letter From the Secretary to the General
        
        
          
            May twenty fourth 1814.
          
          “In the event of your acceptance of the appointment announced by my letter of the 22d. instant, I have to suggest the wish of the President that you should proceed without delay to Fort Jackson, and consummate the arrangements committed to General Pinckney in relation to the hostile Creeks. A copy of the instructions given to General Pinckney is enclosed. I enclose also a copy of his General orders of the 28th. of April, shewing the distribution made of the troops.”
          Copy of a letter from General Jackson to the Secretary of War.
        
        
          
            Nashville June 8th. 1814.
          
          Sir: Yours of the twenty second & twenty fourth with enclosures have been received and are now before me. The former alone shall be the subject of this communication. The appointment of Brigadier and Brevet Major General are accepted, under the circumstances tendered; believing that the Senate on its meeting will honor me with the rank in the line, which I have held in the Militia of the Republic for many years. Your other communications shall be the subject of a separate letter. I shall avail myself of the

earliest opportunity to assume the command of the 7th. Military District pursuant to your wishes.
          Copy of a letter from the Secretary of War to General Jackson.
        
        
          
            May twenty eighth 1814.
          
          Sir. Since the date of my letter of the twenty fourth Major General Harrison has resigned his commission in the Army; and thus is created a vacancy of that grade, which I hasten to fill with your name. This circumstance does away the necessity of sending the Commissions formerly contemplated.
          Copy of a letter from General Jackson to the Secretary of War
        
        
          
            Nashville June twentieth 1814.
          
          Sir. I have the pleasure to acknowledge the receipt of your note of the twenty eighth ultimo accompanied with the appointment of Major General made by the President of the United States. You will please to receive this as my acceptance.
          I assumed the command of this District on the 15th. instant, and shall proceed to Fort Jackson as per advice on the 13th.
          Extract of a letter from Major General Harrison to the Secretary of War.
        
        
          
            Cincinnati 11. May 1814.
          
          “I have the honor through you to request the President to accept my resignation of the appointment of Major General in the Army with which he has honored me.
          Lest the public service should suffer before a successor can be nominated, I shall continue to act until the 31st. instant by which time I hope to be relieved.”
          Extract of a letter from the Secretary of War to General Harrison.
        
        
          
            “May 24. 1814.”
          
          “Your letters of the 10. & 11. instant have been received.
          Your resignation has been communicated to the President who is now on a visit to Virginia.”
          Copy of a letter from the Secretary of War to General Harrison.
        
        
          
            May 28. 1814.
          
          Sir. Your resignation is accepted, to take place the 31. instant as you requested: And General Mc.Arthur is accordingly ordered to take command of the District.
          I beg you, Sir, to accept the assurance of my great respect.
          Extracts from the National Intelligencer of April 28. & May 31. 1814.
          “The President of the United States and family left this place yesterday (April 27.) on a short visit to Montpellier his seat in Orange County Virginia.”
          “The President of the United States yesterday (May 30.) returned to this City with his family from his visit to Montpellier his seat in Virginia.”
          With these lights, a fair estimate can be made of the statement in the Repository.
          
          “Early in the month of May” says the Statement, “the then Secretary of War proposed to confer on General Jackson the appointment of Brigadier in the Army of the United States, with the Brevet rank of Major General, until a vacancy by resignation or otherwise should permit his appointment to a similar grade in the line.”
          The proposition, as is seen, was made on the fourteenth of May and referred expressly to the existing vacancy produced by the resignation of Major General Hampton.
          “The proposition in both its branches, the promissory, as well as the appointing, was approved by the President, and a communication to General Jackson made accordingly.”
          The answer of the President to the proposition simply was “Send a commission of Brigadier, and a Brevet of Major General for General Jackson” for the purpose of course, that they might be sanctioned for transmission.
          The only promise which appears to have been communicated to the General, by the Secretary is that contained in his letter of May twenty second, answered by the General June the eighth, on which it may be remarked 1. that the letter, though written two days after the notice given by the Secretary to the President, of the resignation of Major General Harrison, makes no allusion to that event: but on the contrary expressly informs General Jackson that a commission of Brigadier and a Brevet of Major General with a view to the existing vacancy produced by Major General Hampton’s resignation, was all that could at the time be done for him. 2. At the date of the letter one only of the two Commissions promised to be immediately prepared and forwarded, had been sent to the President, the other not being sent at all. 3. By the letter of May twenty eighth from the Secretary to the General, it appears that neither of the promised commissions had been forwarded. 4. The promising letter of May twenty second was never made known to the President, either before or after it was forwarded to General Jackson. 5. If it had been made known to the President before it was forwarded, his letter of May twenty fourth-fifth to the Secretary, shews that with his knowledge of the resignation of Major General Harrison, and that the commission of Brigadier and Brevet of Major General was not all that could be done for General Jackson, he could not have failed to cause the letter to be suspended at least, till he should see the Secretary.
          “On the twenty second of May” continues the statement “General Harrison’s resignation was received at the War office.”
          On the twentieth of May, as has been seen, the Secretary informed the President “that General Harrison had resigned his Military Appointment.”
          Here in the Repository it is stated that the receipt of the resignation was on the twenty second of May.
          
          Again: On the twenty second, he writes to General Jackson as if no such resignation had taken place: holding up the vacancy produced by Major General Hampton’s resignation as the only one at that time in prospect.
          On the twenty fourth of May even, another letter to General Jackson has the same aspect.
          Yet the letter of the Secretary to General Harrison of the twenty fourth, states that his resignation had been received and communicated to the President.
          Finally, the letter of the twenty eight of May to General Jackson says “Since the date of my letter of the twenty fourth, General Harrison has resigned his commission in the Army.”
          An attempt to cover these incongruities by pleading a distinction between a resignation sent in, and a resignation finally accepted, raises the question. 1. Why if the distinction was intended, the ambiguity should be permitted to run through the reiterated language employed. 2. Why General Jackson should have been promised the immediate transmission of the two commissions looking to the existing vacancy produced by Major General Hampton’s resignation, and been expressly told that nothing more could then be done for him; when two days before the Secretary had informed the President of the resignation of General Harrison which furnished the means of doing more for him; and when he had a right to expect the President’s answer within three or four days at furthest.
          Must the ambiguity and precipitancy in the case be explained by the eagerness of the Secretary to gain additional credit with the General, by disclosing what was intended for him, if the resignation of General Harrison had not occurred; a disclosure for which the opportunity was to be superseded by the expected answer from the President “doing away the necessity of sending on the two promised Commissions.” The eagerness of the Secretary to call the attention of the General to himself as the source to which he owed his appointment, is strikingly displayed by the letter of May twenty eighth, in which alluding to the new vacancy, he takes upon himself to say “which I hasten to fill with your name.” The answer of the General distinguishing between the arrogated and the real authority, acknowledged the receipt of the letter as “accompanied by the appointment of Major General made by the President of the United States.”
          To proceed with the statement “and on the day following (May twenty third) was reported to the President as furnishing the means for giving immediate effect to the promise already stated.”
          The proper comment on this statement is in the following facts. 1. The Report was made not on the twenty third, but on the twentieth of May. 2. On the twentieth, no promise whatever had been communicated to General Jackson—the date of the communication being the twenty second of May. 3. The Report was not only silent as to an immediate appointment to

the vacancy produced by the resignation of General Harrison, but enclosed a Brevet of Major General having reference to the original vacancy produced by that of General Hampton. 4. Two days after the Report had been made, viz. on the twenty second of May, the only promise ever made was accompanied with the remark that all that could be done was by the way of a Brigadier and Brevet appointment. 5. It is proper to remark here, that the letter itself from General Harrison resigning his commission, was never sent to the President; and that the only sanction for its acceptance was the letter of the twenty fourth of May from the President, which ought to have suspended the answer to General Harrison as well as the appointment to General Jackson, till he should see the Secretary.
          “The President’s answer was indecisive: the better way” he says, “will be to send on a Major General’s commission at once; but on this I suspend a final decision, till I see you.”
          If the statement had not dropped the words “which will be in two or three days after the arrival of this,” which, in the answer of the President, followed the words “till I see you,” the charge would have vanished as it fell from the pen. The object of the suppression is shewn by the use made of it. What might not be proved or disproved by such mutilations, and who could be safe against them!
          Had indeed the suppressed words not been contained, in the answer of the President, a notice to the same effect had been given but four days before in his letter to the Secretary of May 20. saying “that it was his original purpose to be back before the first of next month, and that he should endeavour to effect it.”
          But the charge, as the statement proceeds to its close, takes a more serious complexion.
          “The Secretary, on the other hand, not believing that a right to tamper with engagements solemnly made and communicated, existed any where, or for any length of time, hastened to act on what appeared to be the President’s first impression, immediately forwarded the commission; and took on himself the responsibility of doing so.”
          There are certainly not many minds that would regard the undertaking of a subordinate officer, to judge between the first and last impression of his chief, and to act, on the first, as a mitigation of disobedience.
          But what was the engagement made and communicated, on which this charge of tampering is founded? None has appeared but that implied in the Secretary’s letter of May twenty second, of which letter the President had no knowledge when he suspended his final decision; (nor was it indeed ever communicated by the Secretary) which held out a Brevet of Major General as all that could be done for him; and which the President, as is shewn by the tenor of his letter of May twenty fourth, would for that very reason have arrested at least, till he should see the Secretary.
          
          What again was the length of time to which such a tampering would have extended? Three days at most; with the chance that it might be but two days. It turned out in fact that the President was, as witnessed by the National Intelligencer, back at Washington on the thirtieth of May, a day short of the time he had named to the Secretary for his return; and two days only after the Secretary had hurried off a commission to General Jackson.
          Whatever clew may be applied to the labyrinth presented by the conduct of the Secretary, the course pursued by the President requires none. That was open and direct. When it was proposed to him to confer on General Jackson, the appointment of Brigadier and a brevet of Major General, with a view to his being nominated for the existing vacancy produced by the resignation of Major General Hampton; his immediate answer was “send me the two commissions.” When the unforeseen resignation of Major General Harrison was notified to him; his instant suggestion was “the better way then would be to send to General Jackson a Major General’s commission at once; suspending only a final decision for three or four days, till he could have a personal communication with the Secretary. The short delay could be attended with no possible inconvenience; the services of General Jackson, as Major General, being provided for by the brevet rank giving him the command of the district for which he was allotted; whilst it was not a little called for by the obscurity and reserve of the Secretary on the occasion; and by the possibility that reasons honorable to General Harrison, whose letter containing his resignation, had not been transmitted to the President, might render it expedient not to part immediately with his services. The difficulty of providing an immediate successor in the command of the district, noticed by the Secretary as arising from the situation of General Mc.Arthur and General Howard, without hinting as might have been expected what was most advisable in the case, very naturally suggested the propriety of keeping the final arrangement suspended, till the President could make it the subject of a personal consultation with the Secretary.
          Out of such materials has been wrought a statement for the public, representing the President as backward in bestowing on General Jackson an appointment which was so splendidly justified, and imputing to him a tampering with solemn engagements, which it became the duty of a subordinate functionary to take on himself the responsibility of frustrating.
          Should it be asked why the Individual in question was placed, and after such developments in his career continued, at the head of the War Department, the answer will readily occur to those best acquainted with the circumstances of the period. Others may be referred for an explanation to the difficulty which had been felt in its fullest pressure, of obtaining services which would have been preferred; several eminent citizens to whom the station had been offered having successively declined it. It was not unknown

at the time that objections existed to the person finally appointed, as appeared when his nomination went to the Senate, where it received the reluctant sanction of a scanty majority. Nor was the President unaware or unwarned of the temper and turn of mind ascribed to him, which might be uncongenial with the official relations in which he was to stand. But these considerations were sacrificed to recommendations from esteemed friends, a belief that he possessed, with known talents, a degree of Military information which might be useful, and a hope that a proper mixture of conciliating confidence and interposing controul, would render objectionable peculiarities less in practice than in prospect. And as far as disappointments were experienced, it was thought better, to bear with them, than to incur, anew, the difficulty of finding a successor, with the inconveniences of an interval and a forced change in the head of the department of War, in the midst of war. This view of the subject continued to prevail, till the departure of the Secretary took place.
          It might with truth be added that the particular case which has called for this review did not receive at the time the full investigation now given to it. The aggravation of it by such a statement as has been reviewed, was assuredly not to have been anticipated.
          In the periodical work referred to in the preceeding pages, there are other gross misstatements* from the same pen. That above exposed will suffice to put every one on his guard, and justify a general protest against the credibility of a writer capable of such perverted and deceptive views of facts.
          *Particularly in the account given of what passed on the 24th. of August 1814 the day of the battle of Bladensburg, and of the Instructions of the President to the Secretary of War on the 13th. of August 1814. See a true account of what passed, as noted by J. M. and a copy of the Instructions which speak for themselves; both of which are among my papers. J. M.
        
        
          
            No. 3.
            Copy/.
            Sir.
            Depmt. of War. May 22. 1814
          
          The vacancy produced by General Hampton’s resignation, not having been filled during the late session of the Senate, cannot be supplied constitutionally, during the recess of that body. All therefore that can be done at present, in reward for your able and gallant Conduct during the Campaign and in testimony of the public respect thes⟨e⟩ have obtained, is to make you a Brigadier of the line, with the Brevet of Major General, and to invest you with the command of the 7th. Military District. Commissions of this character will be immediately prepared & forwarded—and I cannot but hope but that they will be acceptable & accepted—& that it will not be

inconvenient for you to assume this new command without loss of time. I avail myself of this occasion to offer you my great respect & best wishes.
          
            J. A.
            Maj Genl. Andrew JacksonNashville Tennessee
          
        
        
          
            No 6
            Copy/.
            Sir.
            Nashville June 8. 1814.
          
          Yours of the 22nd. & 24th. Ultimo with enclosures have been received and are now before me. The former alone shall be the subject of this communication. The appointments of Brigadier and Brevet Major General in the line are accepted under the circumstances tendered, believing from the tenor of your letter; that the Senate on its meeting will honor me with the rank in the line, which I have held in the Militia Service of the Republic for many years. Your other communications shall be the subject of a separate letter.
          I shall avail myself of the earliest opportunity to assume the command of the 7th Military District pursuant to your wishes.
          
            Very respectfully Sir yr M O(Signed) Andrew Jackson
            Honble John ArmstrongSecy War
          
        
        
          
            Sir,
            War Department July 18. 1814
          
          I have the honour to acknowledge the receipt of your letter of the 27th. of June last. The case you put is a very strong one, & if all the circumstances stated by you unite, the conclusion is inevitable.
          It becomes our duty to carry our arms where we find our Enemies. It is beleived and I am so directed by the President to say, that there is a disposition on the part of the Spanish Govt. not to break with the United States, nor to encourage any conduct on the part of her subordinate Agents, haveing a tendency to such rupture. We must therefore in this case be careful to ascertain facts & even to distinguish between what, on the part of the Spanish Authorities may be the effect of menace & compulsion, or of choice & policy.
          The result of this enquiry must govern. If they admit, feed, arm and cooperate with the British & hostile Indians, we must strike on the broad principle of Self-preservation. Under other and different circumstances, we must forbear. I have the honour &c
          
            (signed) J. Armstrong
            Major Genl.Andrew Jackson
          
        
        
        
          
            Head Quarters 7th.Military District
            Sir
            Murfreesborrough june 27. 1814
          
          Mine of the 25th instant advised of the rumours of the day, and, that on the 26th I would set out for Fort Jackson. At this place I met a corroboration of the account that 300 British had landed and are fortifying at the mouth of the Apalachicola, and are arming and exciteing the Indians to acts of hostility against the United States. Whether the rumours are founded in fact or not, we aught at least to be prepared for the worst.
          Query. If the hostile creeks have taken refuge in East Florida fed and armed there by the Spaniards & British, the latter having landed Troops within it, & fortifying with a large supply of munitions of War & provisions, & exciting the Indians to Hostilities—will the Government say to me, require a few hundred Militia (which can be had for the Campaign at one day⟨s⟩ notice) and with such of my disposable force proceed to and reduce […]. If so I promise the War in the South has a speedy termination, and British influence forever cut off from the Indians in that quarter.
          
            signed Andrew Jackson
            The Sece: of War.
          
        
        
          To General Armstrong
          
            Dear Sir
            Washington January 14th. 1813.
          
          The enclosed commission will inform you of your appointment to the direction of the department of War. I hope it will not be incompatible with your views, to avail the public of your services in that important trust; and that you will be able without delay, to relieve the Secretary of State who has been charged, ad interim with that addition to his other duties. Accept assurances of my great esteem & friendly respects.
          
            James Madison
          
        
        
          To Genl. Armstrong Sackets Harbour.
          
            Dear Sir.
            Montpelier September 8. ⟨1⟩813.
          
          I have received yours from Albany of the 28th. ultimo. So much depends on the ultimate character of the present campaign, that whilst I have the fullest confidence that the best exertions will be made, I cannot suppress my anxieties; and the less so, as one of the elements on which we are to act is of so inconstant a nature. The loss of our command of Lake Champlain at so critical a moment, is deeply to be regretted. I cannot but hope, from the measures taken, and the character of McDonough, that it will be regained in time for the co-operation of Hampton, or that the latter will be able to get forward by land the essential means of wresting from the enemy the ports at their end of the Lake. Chauncy I see has gone once more

in search of the British Squadron. I trust in his good sense and firmness as a security against his being hurried by an impatience to fix the public opinion in his favor. In the N. Western quarter it would seem that Harrison has not been able to keep time with Perry. If no augmentation of the British squadron should deprive ours of its superiority, the delay may have little effect.
          I received lately from Mr. Parker a letter from Governor Shelby of August 1st. with your acknowledgment of it, intimating that a final answer would result from a transmission of the letter to me. From a note of Mr. Parker’s to me it appeared that you had not taken the meaning of one to you on the subject. I returned the letter to the War-office with a few notes, rendered of little moment by the lapse of time, but which might have a bearing on the answer which it may be still proper for you to give to the Governor as it was promised.
          The British fleet under Warren has returned to the South end of the Chesapeake; whether to renew operations in that quarter, to seek shelter against the approaching equinox, or to proceed to New London, or elsewhere, is uncertain. N. London would occur as a probable object, if the particular season were not unfavorable to it. The two frigates there are the next in importance, to the objects presented in the Chesapeake. Whatever the immediate destination may be, it will be well to keep in mind, that as soon as the progress of the season renders a northern position unmanageable, the ulterior destination according to their apparent plan of warfare will be a Southern one, that is to say the Coasts and ports of South Carolina and Georgia. Nor is it beyond the range of calculation, that New Orleans will be an object, more especially if our success in Canada should suggest such a set-off.
          You will have learnt from the War-office, the difficulties which adhered to the Expedition against the hostile Indians. In order to remove them, I had adopted the idea of putting Pinkney at the head of it. The objections to the expedient acquired such force from reflection, that it was abandoned, and the command left with Governor Mitchell. You will see by a letter from Governor Mitchell of August 24. the measures taken by him, and those not taken by Governor Blount, relative to the Indian expedition, and Mr. Parker will have informed you of his remittances for the use of it. I cannot reconcile what is stated by Governor Mitchell as to the purpose of Governor Blount with the letter from Governor B. of July 30. to you, as noted to me by Mr. Parker. The augmented force called out by Governor Mitchell will it is to be hoped, ensure success, should any failure happen on the part of the Governor of Tennessee, and if there should be no failure, we must console ourselves for the augmented expense, by the success being made doubly sure, and by the more lasting awe which will be impressed on the Savages. You will receive a letter of August 23. from Col.

Hawkins, with a correspondence between him and Governor Mitchell. It is not a moment for discussing the question on which it turns. The doctrine of Govr. Mitchell who is regarded as a man of strong understanding must have been hastily formed.
          If General Dearborn wishes the command of a district it is fortunate that so important a one as that of New York can be assigned to him. I find that he feels severely his temporary exile from command, especially the mode of it; and that he thinks a Court Martial or of Enquiry, due to him, previous to a recall into service. He will doubtless also compare the importance of the operations against Canada with the probable inactivity of the scene at New York.
          I have received a letter from Andrew Ellicott, by which it appears that he infers from a letter from you, that it was in contemplation to appoint him a professor in the Military Academy. He is a man of talents and science, but if great injustice has not been done him in different respects, and his standing in Pennsylvania be what report makes it, the tendency of such a selection would merit consideration.
          The Secretary of State was with me yesterday morning on his way to his family. No information from abroad had been received by him.
          
            J. Madison
          
        
        
          
            Dear Sir.
            Montpelier September 16th. 1813.
          
          I have just received a letter of the 6th. Inst. from the Secretary of War, in which he states that an addition of half a million to the monthly allotment of one and an half millions for War expenditure, is indispensable to the completion of the campaign; and that he has written to the paymaster to furnish a sum amounting to about $400,000 called for by the estimate of paymaster Lee, as will be seen in the inclosed copy of his letter. I had previously learned from the Paymaster General, that without an enlargement of his funds, he could not make the remittances due from his department. As so much depends on the success of the armies on the Canada frontier, I hope the Treasury will be able, in this last stage of the campaign to prevent any disappointment, which might endanger or embarrass its critical operations. No other expenditure, not essential to the life or what is next to it, the credit of the Government can be equally urgent. Accept my cordial & best respects
          
            J. Madison
            The acting Secretary of the Treasury
          
        
        
          
            Dear Sir.
            Montpelier September 18th. 1813.
          
          I have received yours of the lst. instant from Utica, and of the 5th. from Sackets Harbour. I have written to Mr. Jones with a view to an extra half million per month for War purposes during the sequel of the campaign,

but am not without apprehensions that the state of the Treasury may produce difficulties, unless re-inforced by loans not yet ascertained. He will however feel all the importance of cherishing the operations in Canada, on which the eyes and hopes of the nation are so intensely fixed. The latest information which has reached me from Harrison and Perry is from the former of the 8th. and the latter the 2d. inst. Harrison was in readiness himself for offensive movements, waiting only for the arrival of Shelby with his volunteers. Perry had just returned from another reconnaisance of Malden, where it appears, the new Ship was rigged, and anchored at the mouth of the Harbour with the other Ships, under cover of a Battery. Perry’s men were sickly, as well as himself. These circumstances are not favorable; I trust they will be overbalanced by those that are so. I just learn thro’ a private channel, that on the 9th. Chauncy had just got back to Niagara, Yeo having once more eluded his pursuit. The Lake therefore is still open to us, and will of course be used for the proper purposes. It is well that Hampton is secured for the present campaign: The course of it may furnish new holds on him, if his services be as valuable on trial as in anticipation.
          The loss of Williams at such a moment, and in such a deficiency of General officers, is truly to be regretted. Accept my great esteem & best wishes.
          
            James Madison
            General Armstrong
          
        
        
          To Genl. Armstrong
          
            Dear Sir
            Montpelier Sep. 24. 1813
          
          Since my letter of the 13th. the state of the Treasury has been transmitted to me. It is more favorable than I had anticipated, and will be able, at least for a short period, to keep the Army in an efficient state. I have just received a confirmation of the fine blow struck by Perry. Harrison’s movements in consequence of it, will I hope be not only effectual against Proctor, but be felt in our other operations. The last account of Chauncy left him Blockading his Antagonist in a harbour near Kingston. If the weather should not disturb that posture it will be the next best to a successful encounter. I sent you a day or two ago, a letter from a person in New York lately from Halifax. Knowing nothing of him I cannot judge of the credit due to what he states. It is improbable in no point but that of the great force in Canada. It is strange that whilst they were stripping Halifax so bare, they should have so long idled away the force under Warren. I see that his Squadron has lately been spoken on its way, apparently to Halifax; but it may be that finding his movements without effect in diverting our force from its destination to Canada, and the danger threatening that possession,

he may be pushing the experiment of conveying a succour not too late. Inclosed is an address from the Oneida Chiefs. The employment of the Indians on our side has come about in a manner which accounts for the inquiry they make. The fairness of making use of such services cannot be questioned; but the value of them, must determine the question of expediency. Of this you can judge better in your position than I can in mine. I leave it with you therefore to shape the answer to the address, as may appear most proper. Accept my great esteem and best wishes
          
            J. Madison
          
        
        
          Extract from a letter of James Madison October 8. 1813 to General Armstrong’s letter of September 26. 1813, from Sackets Harbour.
          “It cannot be doubted that the destruction of the Blockhouses &c. on our side of the Perdido without a reparation not to be expected, is a cause of war. The doubt is whether it be a case in which the Executive authority can resort to it without the sanction of the Legislature, especially as the hostile step by the Spanish officer may not have been authorised by his superiors. The probability that it has been authorised, or will not be disavowed, tho’ a ground of proceeding for Congress who are under no controul but that of justice and policy, must be otherwise regarded by the Department which is controuled by the legal state of things. On this distinction and on that between resistance to an invasion and reprisals for one, it will be the most unexceptionable course to await the decision of the Legislative Department with respect to Pensacola, and other questions arising from Spanish proceedings. There is the greater reason for this, as the next session is not very distant, and it is not certain that in the present state of Indian affairs in that quarter, a sufficient force could be spared for another object.”
          
            J. Madison
          
        
        
          General Armstrong
          
            Dear Sir.
            Montpelier October 11. 1813.
          
          The communications which you will receive from and thro’ the War Office present the state of things produced on our Southern frontier by the Creek war: and by the start it had of the movements for meeting it. It is of so much importance that it should receive a decisive blow, before the success of the Creeks shall have operated on the other tribes and on the views of the English and Spaniards, as well as that our settlements should be saved from the desolation threatening them, that I have thought it would be best, under all the circumstances brought to our view, to encourage the exertions of Tennessee by adopting the force added by the Legislature to that heretofore called for.
          
          It would be fortunate if we had an eligible Major General in that quarter, at once to effect a general concert, and to secure the command in Regular hands; but such an arrangement appearing to be impracticable, Governor Mitchell, who was put at the head of the operations against the Indians, will continue so if re-elected at the approaching session of the Legislature. In a contrary event a General Floyd, who is highly spoken of, will command the Georgia detatchment; subordinate of course to General Flournoy who will be so to the commander of the Tennessee forces, if a Major General, as probably will be the case.
          The late success of Perry and progress of Harrison will have a favorable influence on the Southern Indians; but should they not be known in time to arrest the confidence and activity with which the war is pursued. Yesterday’s mail brought the account from Harrison dated at Amherstburg. I trust that in his pursuit he will not forget the traps and tricks of an artful enemy. The danger of these may be the greater if he is on foot and Proctor on horseback, and as some ruse or other, may be essential to a successful retreat of the latter. Your letter last acknowledged, brought the latest information relative to the quarter where you are, and to Hampton’s movements. The issue of the engagement on Lake Ontario is still unknown. The universal anxiety on the occasion corresponds with the extreme importance of it. Your letter of the 21st. of September had not been seen at the date of my last. The circumstances which it states make it proper that Ellicott should not be set aside.
          We have nothing from Diplomatic sources throwing much light on the field of foreign politics; nor a line from our Envoys to Russia. Accept my best regards
          
            James Madison
          
        
        
          To General Armstrong
          
            Dear Sir.
            Washington October 30. 1813.
          
          Before my return hither I received yours of the 8th. instant and have since received those of the 11th. 13. 19. and 20. The order relative to the discharge of Militia from Norfolk referred to in the first was not inclosed in it, and has not come otherwise to hand. There can be no question, under existing circumstances, but as to the degree in which the force at that place, may be prudently reduced.
          The turn which things had taken in the S.W. quarter, created much difficulty in employing the services of General Williams in the way rendered desireable, by the confidence we all have in his capacity and activity. Both Governor Mitchell who has not absolutely declined the command allotted to him, and General Pinkney, have been apprized of Genl. Williams’ solicitude to be employed in the expedition against the Creeks, and in terms

indicating our opinion of his fitness to be as much in the front of it as might be practicable. The expedient of a brevet Commission which you suggest would answer the purpose against Militia pretensions. But if it be within the scope of the law, which you seem not to doubt, it would leave on hand, the claims of General Flournoy within whose command the theatre of expected operations lies, and who has it appears repaired to it. Should New Orleans be seriously threatened by movements of the enemy, a separation of commands might prevent collision without umbrage to General Flournoy. It is probable however, that before any new arrangement can be carried into effect at such a distance, the crisis will be over.
          The expense threatened on the part of Tennessee is much to be regretted. It was submitted to in consideration of the delays and uncertainties which had accrued, and in the hope that the augmented force from that quarter would ensure success before British or Spanish measures could cooperate with the hostile Indians, particularly in drawing other tribes into the war; and that the period of service would be very short. Governor Blount has been already reminded of the expediency of avoiding every waste of force and expense, and of the reported disappearance of our ground for augmenting them, namely a threatened invasion of the State by a large Indian force.
          It is unfortunate that the weather has conspired so much with the maneuvres of the Enemy, to contract the period for the remaining operations. In the worst event, I hope an intermediate establishment between Kingston and Montreal, can be secured, which adding to the advantages already gained in the present campaign, one having so favorable a bearing on the next, will preserve the tone of the nation, and inculcate on the Enemy a disposition to peace.
          I was surprized to see by your letter of the 20th. that the victory of Harrison on the 5th. had been so imperfectly conveyed to you. That of Perry on the 10th. of September I recollect, was alluded to on the 25th. by Chauncy at Niagara, as a report only believed to be true.
          
            J. Madison
          
        
        
          To General Armstrong
          
            Dear Sir.
            Washington November 15th. 1813.
          
          I have received yours of the 8th. from Albany and shall look in a few days for some result of the critical posture of our Military affairs on the St. Laurence. The weather here has become suddenly very cold, but without snow or rain; and seems to be getting back to a milder state. If it has not been more than proportionably worse at the scene of operations, the prosecution of them will not have been obstructed by that cause, and hopes

may be indulged, that they will be successful. I have had some apprehensions from the dates of re-inforcements from England, that they might arrive in time, to strengthen the hands of Prevost, but if they be not greater than are stated, and his previous force be as limited as it is understood to be, the prospect would still be hopeful.
          In chusing the place for Hull’s trial, which should be delayed as little longer as may be, the primary consideration certainly is the conveniency to the Army; and I do not know that the secondary one which regards the witnesses affords material objections to Albany. The time and place at which they are to attend, cannot be too soon made known, some of the important witnesses being now in the Atlantic States who may soon return to the Western.
          The vindictive order from Montreal, threatens a serious retaliatory contest. Altho’ the Enemy have so great an excess of prisoners in their hands that scarcely any success at Montreal will balance it, we must meet them with determination.
          The late communications from Harrison and Cass, the latter just appointed Governor of Michigan, call our attention to several points:
          1. The Government of the conquered territory. On this point the answer is that the Military authority of the Conqueror, to be exercised with as much lenity and as little needless innovation as possible; must prevail until the Legislative authority may interpose.
          2. As to the Indians. The temporary arrangements made on the spot for taking advantage of their depression, without infusing despair, will suffice till the case be more systematically provided for.
          3. The supplies of food to the inhabitants of Michigan. On this point Cass has been told that they are to be continued as far as may be imperiously required by humanity; which must justify to Congress such an application of money not contemplated by the law.
          4. It is asked whether and how the injuries suffered by individuals in violation of the capitulation are to be indemnified. As indemnity is not to be looked for from the national Treasury no mode presents itself for consideration, but that of sending an estimate and demand to the British Commander. But this step would be ineligible, without a previous decision, that in case of its presumed failure, the amount should be taken by military distress from the most able and obnoxious inhabitants of Canada under our power. This would be a course most approaching to justice; but being a novel one and difficult also, it ought to be weighed before it be adopted. It will be proper however without a special reference to such a purpose, to have an estimate of the damages in question made out, as within the resolution of Congress which requires a report of all acts of the Enemy violating the laws and usages of War.
          
          You will learn from the War office, what has been done and is going on in the S. West quarter.
          Not a line yet from our Envoys to Russia.
          
            J. Madison
          
        
        
          Copy of a Note on General Mc.Clures letters of the 10th. 11. and 13. of December 1813, returned to the Department of War.
          Besides the answer to Genl. Mc.Clure, it may be proper to instruct Genl. Wilkinson, to say frankly to Prevost, that the burning of Newark was the effect of a misapprehension of the Officer and not an order from the Government. This may be done without authorising an inference that such a measure exceeds a just retaliation, or precluding a reflection on the facility with which a perseverance of the Enemy in a system of conflagration can be made reciprocal. A desire to put an end to such an aggravation of the evils of War is a sufficient explanation of the disavowal.
          
            J. Madison
            December 29. 1813.
          
        
        
          The Secretary of War.
          
            Dear sir.
            Montpellier May 4. 1814.
          
          I have duly received your letter of the 1st. Inst: suggesting a recall of the vessels allotted for Lake Huron &ca. with a view to another destination of them.
          The force which can be assembled at the East end of Lake Erie by the 10. of June is greater than I had relied on; and if employed towards Burlington heights and York cannot fail to have a salutary effect in different directions. Whether it would have that of sufficiently controuling the Savages, and preventing the distresses and expenses of another frontier campaign, whilst Michilimakina should remain a source of British influence and intrigue, and above all in case the Enemy should be able to make some naval show on Lakes Huron & Michigan, is the most serious question. I have communicated your views of the subject to the Secretary of the Navy, who will make the proposed change, if not too late to recall the vessels, and if he is satisfied that the Enemy’s project of a naval show on the waters of Lake Huron, is abandoned, or can not be pursued with any injurious effect.
          Perhaps it may be practicable to find sufficient naval means for the occasion without interfering with the Huron expedition, which will employ but a part of the vessels on Lake Erie. The Land force must I presume be too inconsiderable to interfere with the other object; besides that its appearance in the upper quarter may not be without effect in lessening the descent of savages to the Theatre below.
          
          In a case so much to be influenced, by intelligence and occurrences, and now so little admitting delays, I cannot do better than leave it to yourself and the Secretary of the Navy whose interchange of information and ideas promises the safest result. (see annexed letter to the Secretary of the Navy).
          After all, the issue of offensive operations in the neighbourhood of Lake Ontario must have some dependance on the naval command there. Should this be in the hands of the Enemy, sudden concentrations at any point chosen, may thwart measures otherwise the best planned. With that advantage, particularly, unless his force at Kingston be and remain inadequate, the scheme of forming a naval force on Lake Huron thro’ the medium of York and Lake Simcoe, might for the season at least, be pushed with mischievous effect.
          
            James Madison
          
        
        
          Secretary of the Navy
          
            Dear sir.
            Montpelier May 4. 1814.
          
          The Secretary of War in a letter of the 1st. Inst. states that the last advices make it evident that the Enemy instead of now meditating a reestablishment of himself on the Thames and a renewal of his intercourse with the Indians, means to strengthen himself on the Peninsula, making Fort Erie the western extremity of his line of operations: that including the garrisons of Detroit and Malden, it will be practicable by the means already taken to assemble on Lake Erie and its waters by the 10th. of June next 5000 regular troops and 3000 volunteers and militia: but that this force will be dispersed and comparatively inoperative without the aid of the flotilla on that Lake; whilst with that aid, such a force, or even less, landed at a favorable point and directed against the Enemy’s posts at Burlington Bay and York, could not be resisted without weakening and exposing himself to our forces at Sacketts Harbour and Plattsburg; the interposition of such a force being in the mean time a barrier to Detroit and Malden, obstructing the intercourse with the Indians, and leading also to the evacuation of Niagara, and rendering less important to him a continuance of the naval contest on Lake Ontario. With these prospects he suggests that the expedition into the Western lakes be relinquished, and that the naval means allotted to it be turned in aid of that above proposed.
          The probable effect above as well as below of so large a force, if it can be assembled at the Eastern extremity of Lake Erie, entitles the suggestion to a fair consideration; and if you find it not too late, and are satisfied that the project of creating a naval force on the waters of Huron, is abandoned by the enemy or can not be effectually pursued, so as to threaten a reanimation of savage hostilities, it will be best under all circumstances to

change your orders to Captain Sinclair. I give the Secretary of War so to understand.
          Perhaps it may be practicable to find a sufficiency of naval aid for the War Department without interfering with the expedition to the Western Lakes. The land force withdrawn for it, must I presume be too inconsiderable to interfere with the other object, besides that its appearance may prevent some of the savages from descending to the main Theatre of operations.
          In a case depending on intelligence which must daily be improving; and on circumstances liable to continual change, it would be unsafe to be more positive than I have been. I cannot do better than to leave it in the hands of yourself, and the Secretary of War, whose interchange of information and sentiments, promises the soundest result.
          
            James Madison
          
        
        
          To the Secretary of War
          
            Dear sir.
            Montpelier May 17th. 1814.
          
          Obstructions to the mail retarded for several days your letter of the 9. Instant, accompanied by a correspondence between Generals Wilkinson and Izard, on the subject of the Court Martial. The letter from the former to the Department of War referred to in the correspondence was omitted.
          The objection made to the validity of the order for a Court Martial cannot be sustained. Altho’ orders derive their authority from the President and not from the Department of War, where an authority is not specially vested in it by law, the authority of the President in orders requiring it, is to be presumed when passing through a legitimate and known channel. I have not the means of ascertaining whether the terms of the order sent by Col: Walbach corresponded with the current of precedents. Should there have been any deviation in that respect it would not vitiate the order itself, and may be avoided in future.
          The other objection vizt. to the number of the Court and the deficiency of rank in one of the members, is also without legal foundation. The extracts from the articles of War cited by you import that the Executive must necessarily judge, on its responsibility whether in any particular case, a restriction of the members of a Court martial to a smallest number than is required in ordinary cases, or a resort to officers of inferior rank, can or cannot be avoided, without manifest injury to the service.
          But altho’ there be no legal right on the side of General Wilkinson it merits consideration whether there may not be expectations which will be deemed reasonable. Being of the highest grade in the Army; having been charged with the most important operations of the campaign, and so much time having elapsed after the question of a Military Court came into view, during which time he was continued in command, the grounds on which,

the smallest allowable number, with an inferiority of rank in any of the members, can be properly enforced, ought to be equally certain and imperious. The law evidently favors, in behalf of the party to be tried, the highest number, and an equality of rank.
          As General Wilkinson will be content with a Court composed of five members only, provided they be General officers, it is proper that such an one should be instituted, and assembled at as early a day as will avoid manifest injury to the public service. Of this determination you may inform him. The selection of the Officers most eligible for the Court with the other necessary steps, may await my return to Washington.
          The suggestions in the letter of General Pinkney of April 22d. now returned appear to be judicious. It would have been well if he could have participated in the final arrangements with the subdued Indians. The task of making them is now however so easy, that Col: Hawkins alone might suffice for it. But it may be more satisfactory to associate Col: Milton or some one else with him.
          It may be more satisfactory also to give associates to General Harrison, for a treaty with the N.W. Indians; and Mr. Morrow and Col: Johnson will be a fit selection. Send me a commission; and let it be joint and several, as well to guard against casualties, as to leave Genl. Harrison free for the other service allotted to him, in case of an interference between the two.
          Send also a commission of Brigadier and a brevet of Major General for General Jackson.
          I have not yet fixed the day of my setting out for Washington. Until you receive notice of it, your communications may be continued hither. Accept my respects & good wishes
          
            James Madison
          
        
        
          To the Secretary of War
          
            Dear sir.
            Montpelier May 20. 1814.
          
          I have received your letter of the 17th. Instant covering further communications from General Pinkney; which are now returned.
          The supplies necessary to save the Indians from starving cannot but be approved, notwithstanding the failure of legal provision for the purpose. It is a case of humanity and necessity which carries its own justification with it.
          I mentioned in my last Col: Milton as a fit Commissioner to succeed General Pinkney; and as apparently within reach of the time and place for treating with the Indians. If Governor Holmes be so, he will be a very unexceptionable associate. McKee also may be well qualified, and is probably not too distant. But I think there will be a propriety, in giving a preference to the Agent residing with the Cherokees, who is senior to him in several respects, who is very intelligent as well as experienced, and who will represent

that meritorious tribe of Indians as well as the United States. I know not how far his age and other circumstances may admit of his attendance. You can better decide with the information you possess, or may obtain on the spot. There would be some advantage in associating both of them with Col: Hawkins &ca., but besides the expense of a numerous commission, there may be more danger of the want of concord. Make the selection you find best, out of all that have been named; Col: Hawkins being of course retained.
          Whether the friendly Indians ought to be a party to the arrangement with the hostile ones, is a question it may be best to leave to the Commissioners, who can best appreciate the considerations on which it depends. It seems most suitable that altho’ the terms of the peace will be dictated to the hostile Indians, their pride should not be irritated by excluding even the form of consent on their part; especially as it is possible that a foreign enemy of the United States may still make experiments on their character, if the future circumstances of the War, should suggest them. Even this question however may be left with the Commissioners, if they see in the other course the surest precaution against revolt.
          The most critical part of the task will be the demarcation of lands to be given up by the offenders, and of lands to be secured to the friendly Creeks. It may be proper also to reward the Cherokees, if not the Choctaws by some accommodations to them; and to consult the views of the States of Georgia and Tennessee as far as justice and policy will permit.
          These are points on which the information and discretion of the Commissioners must decide, subject of course to the constitutional ratification.
          Nothing better can be done with the leading offenders who may be surrendered, than to have them effectually secured, with a report of the circumstances which ought to influence the disposal to be respectively made of them. The treatment of the aged Telassia King, may be safely trusted to the humanity of Col: Hawkins.
          I have much confidence in the judgment of General Pinkney in relation to the number of posts and men requisite for the conquered territory. But in the prostrate condition of the Savages, and with the force which will be south of them, whilst the terror of Georgia and Tennessee will be on other sides of them, reductions in those respects, will I hope be admissible very soon if not at present. They are much to be desired as well on account of the difficulty of keeping up regular supplies, as of the occasion there may be for encreased exertions in other quarters.
          I am just possessed of the intelligence last from France and Great Britain and the proclamation of Cochrane addressed to the Blacks; they admonish us to be prepared for the worst the Enemy may be able to effect against us. The date concurs with the measure proclaimed, to indicate the most inveterate spirit against the Southern States, and which may be expected to

shew itself against every object within the reach of vindictive enterprize. Among these the seat of Government can not fail to be a favorite one.
          I have the day for setting out for Washington still to fix. It was my original purpose to be back before the first of next month, and I shall endeavour to effect it. Accept my respects & best wishes
          
            James Madison
          
        
        
          The Secretary of War
          
            Dear sir.
            Montpelier May 24. 1814.
          
          I have received yours of the 20th. Instant. The sufferings of the troops from want of cloathing and pay, is the more to be lamented as they cannot fail to damp the recruiting service, and particularly the re-enlistment of the men who are soon to be discharged. It seems strange that arrears of pay, should run back for more than a year; and that supplies of cloathing should have been so deficient that the troops at one station should have got none and those at another not enough. It is always fair however that explanation should precede censure. That is necessary in this case, at least for a just distribution of the censure among the responsible agents.
          It would be a circumstance of regret if either the State of Tennessee or General Jackson should be dissatisfied at the course taken in the peace with the Indians. I am not sure that I understand your remarks on what took place previous to the departure of General Pinkney. It is to be considered now, that the appointment of Commissioners to treat, will not refer to a Military capitulation but, to a regular Treaty to be submitted to the Senate.
          The commission by brevet for General Jackson is not accompanied by the preliminary one of Brigadier. As the resignation of General Harrison renders that circuit unnecessary, the better way will be to send at once a Major General’s Commission. I suspend a final decision however til I see you which will be in two or three days after the arrival of this. The decision as to General Howard may also be delayed.
          If the power of France be broken down which is more than probable, for a time at least, and the allies of England can be prevailed on to acquiesce in her measures against us, which is possible, we may calculate on the utmost extension she can give them; both on our Atlantic and inland frontier. I observe that her exertions for Lake Ontario correspond with our anticipations. Among them appears the project of sending ships from England in frames. If these arrive, and the conveyance of them up the St. Laurence cannot be prevented, there will be little hope of our obtaining and keeping the command on that water.
          The complaints against Burbeck have been so multiplied and pointed that his longer continuance where he is, is highly inexpedient. Transfer him to some other theatre which you think less unsuitable for him: and be

so good as to hand the letter from Mr. Chauncy, after perusal, to the Secretary of the Treasury who will communicate it to the Post Master General. It contains matter which the Paymaster General also may properly see.
          If the case of Lt. Gore enclosed, calls for the interposition represented let a pardon be provided in the customary form. Accept my respects and best wishes
          
            James Madison
          
          
            P.S. May 25. I observe in the National Intelligencer just received that a consolidation of 4 regiments into 2 has been finally carried into effect and made public. You must have inferred more from my conversations than I could have meant to convey by any thing in them on the subject. The question of exercising such a power made discretionary by law, the designation of the Regiments to be consolidated, and the discrimination between the officers to be retained and disbanded, involve so many considerations of importance, of justice and of delicacy, that I should not have considered myself as satisfying my responsibility, without weighing well the whole proceeding. It may be doubted also, whether as the exercise of the power was limited to the event of a failure to fill the rank & file of the Regiments, the condition has yet occurred; the period between the passage of the law and the act of consolidation having admitted so scanty an opportunity for an adequate trial of the means of recruiting.
            
              James Madison
            
          
        
        
          To the Secretary of War.
          
            June 3. 1814.
          
          J. Madison requests a consultation with the heads of Departments on tuesday next at 11. oClock.
          The object is to decide on the plan of campaign which our means, military & naval, render most eligible.
          In the mean time the Secretary will cause to be made out and send over
          1. A statement of the numbers and kinds of regular force, respectively at the several Military posts and stations, throughout the United States.
          2. The numbers on the way thereto respectively.
          3. The remaining numbers enlisted and in what states, according to the last returns.
          4. The amount and kind of the Enemy’s land forces in Canada or on the frontier of the United States and at what places, according to the best information in the War Department.
          5. Ditto, Ditto, Ditto, expected there, and when, according to Ditto, Ditto.
          6. Ditto, Ditto of Enemy’s land forces near and destined for our Atlantic frontier according to the best information in the Department of War.
        
        
        
          To the Secretary of the Navy
          
            June 3. 1814.
          
          J. Madison requests a consultation &ca. on tuesday next.
          The object is to decide on the plan of campaign which our means military and naval render most eligible.
          Meantime the Secretary of the Navy will cause to be made out and send over—
          1. A statement of the Naval force on the Lakes Erie, Ontario and Champlain respectively now ready for service; and the portion of that on Lake Erie, destined for Lake Huron.
          2. State and prospects of additional Naval force, in preparation for Lakes Ontario and Champlain respectively.
          3. State and stations of vessels of War (including the steam vessel) gunboats and barges for the defence of the Atlantic frontier.
          4. Naval force of the Enemy (including Marines) according to the best information in the Navy Department; near and in the Atlantic waters of the United States.
          5. Ditto, understood to be destined for our Coast.
        
        
          To the Secretary of State.
          
            June 3. 1814.
          
          J. Madison requests a consultation with &ca. on tuesday next.
          The object is &ca.
          Meantime the Secretary of State will cause to be made out and send over a statement of any information received in his Department, relative to the Military or Naval force of the Enemy destined to Canada or the United States, and to the Military or Naval operations contemplated by the Enemy during the present campaign.
        
        
          To The Secretary of the Treasury.
          
            J. Madison requests &ca.
          
          The object is &ca.
          
            June 3. 1814.
          
        
        
          To the Attorney General.
          
          J. Madison requests &ca.
          The object is &ca.
          
            June 3. 1814
          
        
        
          In Cabinet June 7. 1814—present J. Monroe, G. W. Campbell, General Armstrong, W. Jones, R. Rush.
          
          The subject, the opening of the Campaign.
          1. determined, nem: con: on an expedition into Lake Huron, of 4 or 5 vessels, and 800 or 1000 troops—the first object to occupy Machadash & St. Joseph’s leaving about 500 to hold at least the former.
          2. Do. nem: con: (except Mr. Monroe who did not positively oppose but thought the measure hazardous) on an expedition, with the forces under Genl. Brown, from Lake Erie, near Long Point, to Burlington Heights, preparatory to further operations for reducing the Peninsula, and proceeding towards York, &ca.; the expedition to depend on Commodore Chauncy’s getting the command of the Lake, without which supplies could not be secured, and with which they might be conveyed safely by water from Depôts on the South side of Lake Ontario.
          3. Do. nem: con: 14 or 15 armed boats to be built at Sackets Harbour to command the St. Laurence under protection of posts to be supplied by detatchments from Izard’s command, so as to intercept the water communication between Montreal and Kingston.
          4. Do. nem: con: the main force under Izard, to make demonstrations towards Montreal, as a diversion of the Enemy from operations westward— and affording a chance of compelling Prevost to fight disadvantageously, or break up his connection with Lake Champlain.
        
        
          
            June 15. 1814.
          
          The Secretary of War will send
          1. All the correspondence with General Harrison, subsequent to his return to the Western Country.
          2. The correspondence with General Wilkinson from the date (inclusive) of his first request of a Military investigation.
          3. The correspondence with General Jackson, subsequent to his leaving the Indian Country.
          4. The General orders which have been issued from the office of Adjutant and Inspector General subsequent to the 1st. of May last.
          5. The correspondence subsequent to that date with the several Officers commanding Military districts; including the separate correspondences with Generals Izard, Brown, and Gaines in the 9th. District.
          6. The instructions to the Commissioners for treaties with the Creeks, and with the N. Western Indians.
          7. The number of small arms manufactured within the last year by and for the United States.
          8. The number of small arms fit for use at the several depots respectively.
          To save time and copying, the letters instructions and orders from the War Department may be sent in the record, or the retained draughts.
          
            J. Madison.
          
        
        
        
          To the Secretary of War.
          
            June 18. 1814.
          
          Besides the tendency of the proposed attempt for removing the Indians North of the State of Ohio, to disquiet them, there are other objections to the measure. It may have a like tendency in its bearing on other Indians connected with the District given in exchange: And what merits particular attention, the territories contiguous to this district whose peace and security might be affected, will probably be dissatisfied. A pointed remonstrance against such a measure was given in by the Delegate from Missouri. Its policy at this time, was not supported, if not opposed, by some of the most weighty characters of the State of Ohio.
          Instead of a Treaty of alliance and subsidy specifying the pay, subsistance &c. &c. which requiring the sanction of the Legislative branches could not have effect during this campaign, without an Executive assumption, of the whole Treaty power, an article will be better, simply obliging the Indians if required by the United States to enter into the War, and put themselves under their direction in the prosecution of it. This will lay us under no Treaty obligations; and leave the way open for the employment of the Indians as heretofore under Military arrangements, for which explanations at the Treaty on the several necessary points, might sufficiently prepare them.
          A change in the instructions to the above effect, will probably reach the Commissioners in time; but it will not avoid the incongruity of the proceeding.
          
            James Madison
          
        
        
          Col: Croghans letter with the following note thereon by General Armstrong—referred to the President.
          “This letter of Lt. Col. Croghan’s is highly improper—
          1st. because he made no complaint of what he calls a departure from Military etiquette, to the War Department.
          2d. because the first notice he takes of it is in a letter to a Navy Officer and then without any object of business—as he says his conduct will not be the result of any chagrin produced by it—
          3d. because by a letter to General Harrison of the 15th. of May it appears that he would not permit Major Holmes to go until an order to that effect was sent directly to himself and
          4th. his doctrine of etiquette is unfounded either in the practice of the land or sea service. The order was sent to General Harrison. Are orders from the War Department to be sent to every Colonel in the army before he will consent to aid in an expedition directed by the Government? For the

orders to Genl. Harrison and to Majr. Holmes see page 172 of the letter book.”
          
            received June 18. 1814.
          
        
        
          Note on the note of the Secretary of War covering letter of Col. Croghan to Capt. Sinclair of May 26.
          As the order to Majr. Holmes required a resort to his superior officer Col. Croghan, and as Capt. Sinclair was ordered to communicate with the latter, it might have been better to have conveyed the orders to Majr. Holmes thro’ Col. Croghan, than vice versa, as well as to have apprized Col. Croghan directly of the orders to Capt. Sinclair. But there being no room to question the orders to Major Holmes or those to Capt. S. and the case forbidding delay, the proper course for Croghan was to have conformed to the authenticated intentions of the Government and to have then, made his communications on the subject both to the War Department, and to the officer commanding the District. The superceding arrangement transmitted directly to him, on the 2d. of June, admits of no misconstruction: unless indeed Holmes should set up his direct and unrevoked orders from the War Department against those proceeding immediately from Col. Croghan.
          A Canada newspaper in the hands of the Secretary of the Navy, speaks of the weakness of Michilimakina, and of a reinforcement on the way, under a Lt. Colonel.
          A decision on the acceptance of Genl. McArthurs resignation is suspended; with a view to the questions whether he may not be employed as he wishes, and to a proper successor.
          
            June 18. 1814.
            J. Madison.
          
        
        
          Note on a note* of the Secretary of War, on letters from Govr. Clarke and Genl. Howard proposing the establishment of a post at Prairie du Chien.
          The apparent objections to the proposed establishment of a post so distant are very strong. Much weight however is due to the concurring opinions of Govr. Clarke and Genl. Howard, both men of judgment, and possessed of many advantages for a correct exercise of it in such a case.
          
            J. Madison
            June 19. 1814.
            J. Armstrong.
          
          *“I cannot believe in the wisdom of establishing a post 600 miles in the Enemy’s country—Once established it must be supported and at an enormous expense.”
        
        
        
          To the Secretary of War.
          
            June 20. 1814.
          
          General Wilkinson it appears, addressed an application to the President on the 6. ulto. for an opportunity of securing testimony which may be lost by the casualties of the campaign. This is reasonable; and may be effected by depositions taken in the usual mode, a Judge Advocate attending on the part of the public. Give the proper instructions for the purpose, and let the General be informed that his request is complied with. It will be proper also to liberate him from his restriction to particular places of residence.
          I wish a list of all the Major and Brigadiers Generals not prisoners of War as at present respectively distributed for service.
          
            J. Madison
          
        
        
          To the Secretary of War.
          
            June 21. 1814.
          
          The taking of soldiers for manning the navy, is certainly a disagreeable circumstance in several respects; but the efficient state of the Navy, even for land operations on the Canada frontier, is so essential, that it seems unavoidable occasionally until a sufficiency of seamen can be obtained; for which every exertion is doubtless made. The expedient of volunteers adopted by General Izard, as a diminution of the inconvenience, seems a good one, and he will of course repress improper attempts to prevent its success.
          
            J. Madison
          
        
        
          Submitted to the Cabinet June 23. & 24. 1814
          1. Shall the surrender by Great-Britain of the practice of impressment, in a treaty limited to a certain period, be an ultimatum? Monroe, Campbell, Armstrong, Jones—no—Rush inclining but not insisting otherwise.
          2. Shall a treaty of peace, silent on the subject of impressment be authorised? All no: but Armstrong and Jones, who were aye.
          3. Shall a treaty be authorised comprizing an article, referring the subject of impressment along with that of commerce to a separate negociation?
          Monroe, Campbell, Armstrong & Jones aye
          Rush for awaiting further information from Europe.
        
        
          
            June 27. 1814.
          
          In consequence of the letters from Messrs. Bayard & Gallatin of May 6.–7. and of other accounts from Europe, as to the ascendancy & views of Great Britain and the disposition of the great Continental powers, the preceding question No. 2. was put to the Cabinet, and agreed to by Monroe, Campbell, Armstrong & Jones; Rush being absent: our ministers to be instructed, besides trying the other conditions to make a previous trial to

insert or annex some declaration or protest against any inference from the silence of the Treaty on the subject of impressment, that the British claim was admitted or that of the United States abandoned.
          Estimate of force and preparation for defence of the City, made up in Cabinet meeting July 1. 1814.
          
            
              Cavalry City of Washington
              120
            
            
              Ditto from Carlisle say
              200
            
            
              Regular Infantry
              1,000
            
            
              District Ditto
              1,000
            
            
              Marines
              120
            
            
              District Artillery
              200
            
            
              
              2,640
            
            
              Of Barney’s corps
              500
            
            
              
              3,140
            
            
               
              
            
            
             
              10,000 Militia to be designated & held in readiness
              10,000
            
          
            Arms and Camp Equipage to be brought forward for use.
          
          Survey of the grounds &ca.
        
        
          To the Secretary of War.
          
            July 2. 1814.
          
          In analogy to the arrangement yesterday decided on in reference to this City and Baltimore and with a view to a systematic provision against invading armaments, the Secretary of War will digest and report to the President, corresponding precautionary means of defence, in reference to the other more important & exposed places along the Atlantic frontier; particularly Boston, New York, Wilmington, Norfolk, Charleston, Savannah and New Orleans. In addition to the distribution at suitable Depots, of arms and other necessaries, the Secretary will report, a circular communication to the Governors of the several states, calculated to obtain from them convenient designations of adequate portions of their Militia, with every other arrangement depending on the State Executives for having them in the best readiness for actual service in cases of emergency.
          
            James Madison
          
        
        
          
            July 6. 1814.
          
          Noted on the return of papers accompanied by a letter from the Secretary of War of June 29. 1814.
          
          On the question whether warrants for payment ought to be drawn by the Secretary of War, immediately on settlements made by the Accountant to the Department of War; or not without a previous inspection and revision of such settlements, by the Accounting officers of the Treasury; the considerations in favor of the latter course are,
          1. that the term “revision” used in the law seems to import that the settlement of the Accountant to the War Department, not being definitive ought not to be operative.
          2. that the policy of requiring a report to and revision of the settlements of the War Accountant, implies that the accounting officers in the Treasury Department were to be a check on the War Accountant; which check cannot be effectual without a suspension of payment.
          3. that this was the sense of a Committee of each House of Congress, of the Senate, and of the Attorney General.
          4. that reasons personal to the Accountant to the War Department opposed an issue of warrants on his settlements.
          On the other side the considerations are,
          1. that as the reports of settlement by the War Accountant are required to be made “from time to time,” only and not forthwith, the law could not have meant that debts actually due should be exposed to the delays of payment incident to reports so to be made: In the case of settlements by the Auditor, his reports to the Comptroller, are required, but not “from time to time” and consequently, forthwith.
          2. In pursuance of the authority given to the Treasury Department to prescribe the forms of rendering accounts, it was prescribed to the War Accountant in 1792, and the rule referred to as in force, as late as April last, by the Comptroller, that the Accountant should render his accounts quarterly; thus fixing the vague rule of “from time to time,” and indicating that the Treasury Department understood that balances liquidated by the War Accountant were not to remain unpaid, until the revision of the accounts should be had.
          3. that the practice for so long a period, and down to so late a day, has settled the meaning of the law beyond the controul of a new construction, which would introduce uncertainty in place of that certainty in which the law delights.
          4. that the accounting establishment in the Navy Department is on the same footing with that in the War Department and that the practice has been and continues the same there as it has heretofore been in the War Department, that an innovation in one Department would, in relation to the other introduce a diversity, where uniformity was contemplated by law and is in itself desireable.
          5. That opinions of Committees of Congress however made known, and inferences as to the opinions of the Senate however strong, cannot overrule

the long and uniform construction & practice of the proper and responsible officers charged with the execution of the law. The opinion of the Attorney Genl. has probably been misconceived.
          6. that reasons personal to the Accountant cannot affect the legal relation or official course of business, between the Secretary of War and him, such reasons, belonging to the cognisance of the authority to which the Accountant is responsible, by the tenure of his office.
          The latter considerations appear to preponderate against the former.
          The question whether the Accountant can withhold his countersignature to warrants for monies on account, turns on the questions 1. whether warrants on account be or be not contrary to law; 2. whether the Accountant, with respect to warrants drawn by the Secretary of War possesses a discretionary authority, or his countersignature be merely a form of verification.
          On the first point, it is understood that warrants on account, tho’ not expressly authorised by stature, have been in constant use by all the Heads of Departments from the commencement of the present Government— that the expediency of them amounts nearly to a necessity; and that they are constructively recognised in the act of Congress relating to the Treasury, War and Navy Departments, passed July 16. 1798.
          On the 2d. point nothing is perceived either in law or usage, favoring the idea that the countersignature of the Accountant is more than a form of verifying the authenticity of the warrants. The abstract case of a warrant illegal on the face of it, does not enter into the question.
          
            James Madison
          
        
        
          Notes to the Secretary of War July 6. 1814 on the reported plan for ninety odd thousand Militia.
          The reference to the Military Districts as places of service is liable to two remarks—the one that the reference is in some respects too vague, the other that in other respects, they are too restrictive. District No. 1. illustrates both remarks; the first by its great extent and numerous objects, the second by the vicinity of Newport and Providence in another district which can receive support more readily from Massachusetts than from Connecticut which makes part of the same district with Rhode Island.
          It will be better to intimate to the state Executives the expediency, of having regard, in the designations of the Militia, and the places of rendezvous, to the points within, or in the neighbourhood of, their respective States, the importance or exposure of which will be most likely to attract the views of the Enemy.
          Will it not be useful also to make the places of Rendezvous and the portions of Militia respectively allotted to them, changeable on applications

to that effect from the Officers commanding in the Military Districts: to whom this arrangement will of course be communicated.
          
            J. Madison
          
        
        
          To the Secretary of War.
          
            July 18. 1814.
          
          Wanted copies of the instructions to General Brown, for carrying into effect the plan of operations, agreed on in the Cabinet on the 7th. of June. Copies of the instructions to General Winder on his taking command of his Military district, and since.
          The Secretary will let me see the requisitions of Militia to be placed between this place and Baltimore before they go forward.
          
            James Madison.
          
        
        
          Note on the correspondence of War Department with Generals Izard and Gaines. July 27. 1814.
          It does not appear that Izard tho’ the senior Officer of the District has been made acquainted with the plan of operations under Brown, or that any correspondence exists between those officers. It would certainly be advantageous that each should be apprized of the instructions of the other; as well as of the forces and movements of the Enemy and of all material occurrences within their respective spheres. Information of this sort would aid each Commander in interpreting the movements and purposes of his immediate adversary; and produce a tacit concert and co-operation, with the other Commanders, the more necessary, as the separate corps of the Enemy are kept in a harmony of operations by an acting Commander superintending the whole. A mutual understanding between Commanders on Lake Champlain and at the head of Lake Ontario thro’ Washington alone would lose its effect from delay. These remarks are more or less applicable to all separated commands having relation to or influence on each other.
          A cypher in the hands of distant Commanders would be useful on certain occasions as giving security to confidential communications as well among themselves as with the Government. In that case also copies might be safely sent with a view to miscarriages.
          
            J. Madison
          
        
        
          Note on the above from the Secretary of War.
          Generals Izard and Gaines were both fully apprized of General Brown’s movements—the former by my letter of the 10th. of June.*
          
            J. Armstrong
          
          
            *The letters giving this information to Izard & Gaines not communicated to J. Madison in one instance and not sent in another: It remains that no instruction to correspond among themselves, appears to have been given or presumed.
            
              J. Madison.
            
          
        
        
        
          Memorandum on the letter (returned to the War Department) from General Harrison and Governor Cass of July 17. 1814, relative to a Treaty with the Indians to be entered into at Greenville.
          The treaty of Greenville in 1795 may be the basis of the new Treaty with any improvements which may be eligible under existing circumstances.
          
          The former allowances to the Indians may be continued, and if deemed necessary by the Commissioners enlarged. Those suspended by the War should not be made up, unless indispensable to keep the Indians quiet; as present supplies will suffice for actual wants, and retrospective allowances might encourage perfidy.
          
          The treatment of the Indians refusing to join in the War, must be left very much to the judgment of the Commissioners; who ought to manage their interests and their fears, so as best to guard against their joining the Enemy. Where co-operation cannot be obtained, neutrality should be aimed at.
          
          If reserves of land for a chain of posts as a barrier against hostilities of the British, and of the Indians seduced by them, can be obtained without impairing the friendly dispositions of the tribes, an article to that effect is desirable. These dispositions however ought not at the present crisis to be endangered. The reserves if stipulated should contemplate, spots of 6 miles square, at suitable distances, and extending from Lake Michigan to the Mississippi on the one side and to the western boundary of the Michigan Territory on the other.
          
          The idea conveyed in the memorandum sent to the Secretary of War June the 18th. will be found to meet the question of the Commissioners relative to a remuneration of Indians for their services. They were to be prepared, by explanations at the Treaty (verbal of course which the Commissioners make an alternative) for being employed, under Military arrangements as in other cases, and these arrangements can be immediately made, if immediately necessary. The extent and the immediate object of them, belong regularly to the commanding officer of the District. In his distant situation the duty must devolve on the next in command who may

be instructed to avail himself of the Counsel and influence of the Commissioners. The expedition recommended by them, may be critically important, in the event of a failure of that under Croghan and Sinclair. The number of militia suggested, to be joined by the warriors at Greenville and the Rangers in the Indiana Territory, will doubtless be readily obtained from the Governor of Kentucky, or more conveniently perhaps from the State of Ohio.
          It was not intended to preclude a road, as pointed out by Genl. Worthington, which it was supposed would willingly be yielded by the Indians holding the Country thro’ which it would pass. The Commissioners should be at liberty however, to wave the subject, if in the least unacceptable to the Indians.
          The appointment of an influential Superintendant of Indian affairs, as recommended, merits consideration. A superintendency was heretofore vested in the Governor of Michigan. The range of it is not precisely recollected.
          
            James Madison.
            July 28. 1814.
          
        
        
          
            July 30. 1814.
          
          Note To the Secretary of War on Izard’s letter of July 19.—asking if he ought not to move to the St. Laurence if necessary.
          It ought certainly to be at the discretion of Izard to accommodate his movements to those of the Enemy, and to his information from the other Commanders.
          The question as to Col: Drayton appears to be precluded, by the list of original vacancies which includes none of his former rank.
          
            James Madison.
          
        
        
          Note on General Lewis’ letter to the Secretary of War July 28th. 1814. Asking whether he is to judge of the menace of invasion requiring calls for Militia.
          General Lewis, as other Commanders of Districts, should be authorised to call for Militia according to the danger threatened. When the cases are not too urgent they ought to be reported for previous sanction here: When the urgency will not permit this delay, information should be immediately transmitted, of the call made or about to be made.
          If New York be in danger at all, the danger is probably not very distant; and preparations for its safety therefore urgent, especially as they cannot be brought into effect at once.
          
            James Madison
            August 2. 1814
          
        
        
        
          On a letter from General Stuart, requesting 200 rounds of Grape, Cannister &ca. also a few 9s or 12s Cannon.
        
        
          
            August 2. 1814.
          
          The Secretary of War will cause the supply of ammunition requested to be furnished. If the arrangements of General Winder should not have anticipated the other want and the cannon can be furnished, orders to that effect will also be given.
          
            James Madison.
          
        
        
          Note accompanying a return of sundry Brevets sent filled up and sealed from the Office.
          The Secretary of War will not in future permit Commissions to be filled up in the Office, until it can be ascertained that the appointments are approved. In the Brevets to General Scott and the other Officers who so well merited them, the irregularity could not but be without effect. But when appointments are proposed and not approved, the circumstance ought not unnecessarily to appear.
          
            James Madison
            August 4. 1814.
          
        
        
          To the Secretary of War
          Wanted
          The instructions to General Brown or officer commanding on the Niagara subsequent to July 5.
          
          Ditto to the Officer commanding at Sacketts Harbour
          
          Ditto to General McArthur, and the officer commanding at Detroit.
          
          Ditto to General Izard subsequent to July 27.
          
          Ditto to General Lewis subsequent to the mission of General Mapes and his associate.
          
          
            James Madison
            August 10. 1814.
          
        
        
          
            August 12. 1814.
          
          Note to the Secretary of War on letters from him to Brown of July 19—and to Izard of July 27. and August 2. with a memorandum of the Secretary on the two last, “that in case the attack on Kingston be rendered

impracticable, and that the moment of ascendancy on the Lake Ontario may not be lost, 2000 of Izard’s men may be carried to the West end of the Lake to join Gaines; being landed on the East side of Niagara and marched rapidly to Lewistown and Buffalo. When united, to reduce Forts Gaines and Niagara. Izard to command—of the remainder of Izard’s army—2000 to begin to fortify on the St. Laurence—the balance, 500, to releive Militia at Sackets harbor, and assist in manning the armed barges.” J. A.
          It becomes more and more evident that without a direct and constant correspondence and understanding, of which no proof is seen, between Izard, Brown, and the Commanding officer at Sackets-harbor, (as well as between them and the naval Commander) no system of operations can take place. Communications from Buffaloe, to Plattsburg on the St. Laurence and vice versa thro’ Washington with particular instructions founded thereon must be inadequate; the more so as the plans & movements on the lines, must depend on the varying strength and movements of the Enemy, which will be known there before they reach Washington; and as the instructions may become inapplicable before they arrive.
          Will not Izard be too late on the St. Laurence to prevent the transportation of troops & stores from Montreal, and consequently the 2000 men be now misapplied in establishing a post for that purpose?
          If he is to proceed with 2000 to the head of Lake Ontario ought not communications thereon to be immediately had with the Navy Department: and the measure to be conditioned on the safety of Sackets-harbor?
          What arrangements exist for Militia aid from Vermont or New York for the security of the posts on Lake Champlain in case re-inforcements should enable the enemy to direct attacks there as well as elsewhere in the absense of the force with Izard?
          
            James Madison.
          
        
        
          
            August 13. 1814
          
          Note to the Secretary of War, on Governor Cass’ letter of July 25. 1814 and John Johnson’s of July 26.
          If not more than 200 warriors have gone to Detroit with Governor Cass, the residue with the Militia called for will suffice for the expedition recommended by him and General Harrison. The pledges given by them to the Indians employed, must be fulfilled of course, and the case with similar ones submitted to Congress.
          Governor Cass may receive the superintending and discretionary power as to Indians &ca. which were possessed by Governor Hull. If these be not adequate to the existing emergencies explained by Governor Cass, the Secretary of War will state the proper enlargement of them.
          
            James Madison.
          
        
        
        
          
            August 15th. 1814.
          
          Note to the Secretary of War on a letter of Jennings Deputy Commissary of purchases, and an endorsement by the Secretary of War: and on a letter &ca. from General Cushing relating to attack on Stonington.
          As a little time will probably decide as to the force allotted by the Enemy to the Chesapeake, it may be as well not to reject the additional 500 called out by Governor Barbour for the security of Richmond and that quarter.
          The step taken by General Winder (receiving 2000 under General Parker into service of the United States) is to be supported of course. There may be a difficulty as to Parker who is a Major General but otherwise a desirable officer, as well on account of his Military experience as his local knowledge and of the popular confidence in him.
          The attack on Stonington enforces the policy of preparations for Hot shot wherever practicable.
          
            James Madison.
          
        
        
          
            August 16. 1814.
          
          Note to the Secretary of War, on Gaines’ letter of August 7th.
          It ought certainly to be at the discretion of Gaines to cross the Niagara. This may be made prudent by large re-inforcements to the Enemy, even after receiving 2000 from Izard’s army. Buffaloe and Black rock must also claim his attention: whilst the Enemy are placed so conveniently for enterprizes against them.
          If Izard should be unable by leaving a force on the St. Laurence to obstruct the re-inforcements destined to Kingston and upwards, it would seem that he ought to move all that can be spared from Champlain to Sackets harbour: the residue after sending 2000 to Gaines, may make that place secure, and be ready for any offensive operation concerted with Chauncy. Sackets harbor being the rendevous of the Naval force and the starting point for joint operations, a disposeable land force there must be always advantageous when we have the command of the Lake or the prospect of it.
          Let Cunningham be disposed of as suggested by Col: Brady.
          
            James Madison.
          
        
        
          Note to the Secretary of War on Cushing’s letter and enclosures of August 12. 1814.
          Cushing seems to view the extraordinary threat of Hardy in its proper light. It was determined before the Secretary of State left the City, that Mrs. Stewart on whom the misbehaviour of her husband ought not to be visited, might be *removed to him, whenever General Cushing thought no injury could result from intelligence she might carry with her. Instruct him

to this effect; with the further condition of her removal, that it do not take place under any appearance of being extorted by threats.
          If a Major General’s command be not received by Cushing into the service of the United States, he will be secure against a claim to command him. In all the Military Districts, commanded by Brigadiers only, these inconveniencies may arise. Where Brevet rank can be properly given the remedy is easy. Cushing has the title to it of long service at least. The proximity of Dearborne is another resource in the present instance.
          
            James Madison
            August 17. 1814.
          
          
            *The removal of property other than what belongs to her person, is a distinct consideration. It is a legal as well as an equitable question.
            August 13. 1814.
          
        
        
          For the Department of War
          On viewing the course which the proceedings of the War Department have not unfrequently taken, I find that I owe it to my own responsibility as well as to other considerations, to make some remarks on the relations in which the Head of the Department stands to the President, and to lay down some rules for conducting the business of the Department, which are dictated by the nature of those relations.
          In general the Secretary of War, like the Heads of the other Departments, as well by express statute, as by the structure of the Constitution, acts under the authority and subject to the decisions and instructions of the President; with the exception of cases where the law may vest special and independent powers in the Head of the Department.
          From the great number and variety of subjects, however, embraced by that Department, and the subordinate, and routine character of a great portion of them, it cannot be either necessary or convenient that proceedings relative to every subject, should receive a previous and positive sanction of the Executive. In cases of that minor sort it is requisite only that they be subsequently communicated as far and as soon as a knowledge of them can be useful or satisfactory.
          In cases of a higher character and importance, involving necessarily, and in the public understanding, a just responsibility of the President, the acts of the Department ought to be either prescribed by him, or preceded by his sanction.
          It is not easy to define in theory, the cases falling within these different classes, or in practice to discriminate them with uniform exactness. But a substantial observance of the distinction is not difficult, and will be facilitated by the confidence between the Executive and the Head of the Department.
          
          The distinction has not been sufficiently kept in view.
          I need not repeat the notice heretofore taken of the measure consolidating certain Regiments; a measure highly important under more than one aspect; and which was adopted and executed without the knowledge or sanction of the President; nor was it subsequently made known to him otherwise than through the publication of the Act in the Newspapers.
          The like may be said of certain rules and regulations; particularly a Body of them for the Hospital and Medical Departments, of which the law expressly required the approbation of the President, and which comprize a rule to be observed by the President himself in future appointments. The first knowledge of these latter regulations was derived from the newspapers.
          A very remarkable instance is a late general order prohibiting Duels and challenges on pain of dismission from the Army. However proper such an order may be in itself, it would never be supposed to have been issued without the deliberate sanction of the President; the more particularly as it pledged an exercise of one of the most responsible of the Executive functions, that of summarily dismissing from Military Offices without the intervention of the Military Tribunal provided by law. This order was adopted and promulgated without the previous knowledge of the President, nor was it ever made known to him, otherwise than by its promulgation.
          Instructions to Military Commanders relating to important plans and operations have been issued without any previous or even any subsequent communication thereof to the Executive; and letters expressly intended and proper for the knowledge and decision of the Executive have been received and acted on without being previously communicated, or the measures taken being made known to him.
          Other illustrations might be drawn from instances of other sorts, leading to the result of these remarks. The above may suffice, with the addition of one, which with the circumstances attending it will be explained by a reference to the letter of resignation from General Harrison; to the letter of the President to the Secretary of War of May 24; to the issuing of the Commission of Major General to General Jackson, and the letter of the Secretary of war accompanying it.
          
            The following course will be observed in future:
            To be previously communicated to the President;
          
          1. Orders from the Department of War establishing general or permanent regulations.
          2. Orders for Courts of Enquiry or Courts Martial, on General Officers; or designating the numbers or members of the Courts.
          
          3. Commissions or notifications of appointment, to Officers other than regular promotions, in uncontested cases.
          4. Dismissions of officers from the service.
          5. Consolidations of Corps or parts of Corps, and translations of Field Officers from one Regiment to another.
          6. Acceptances and refusals of resignations from officers above the rank of Captains.
          7. Requisitions and receptions of Militia into the service and pay of the United States.
          8. Instructions relating to Treaties with Indians.
          9. Instructions to Officers commanding Military Districts, or corps or stations, relative to military movements or operations.
          10. Changes in the boundaries of Military Districts, or the establishment of separate commands therein; or the transfer of General Officers from one District or Command to another District or Command.
          In the absence of the President from the seat of Government previous communications to him may be waived in urgent cases; but to be subsequently made without delay.
          All letters giving military intelligence, or containing other matters intended or proper for the knowledge of the President will of course be immediately communicated to him.
          These rules may omit cases falling within, and embrace cases not entirely within, the reason of them. Experience therefore may improve the rules. In the mean time, they will give a more suitable order and course to the business of the Department; will conduce to a more certain harmony and co-operation in the proceedings of the several Departments; and will furnish the proper opportunities for the advantage of Cabinet consultations on cases of a nature to render them expedient.
          
            James Madison
          
        
        
          To the Secretary of War.
          
            August 17. 1814.
          
          Where, on what service and under what Commission is General Swartwout to be employed? If out of service as the last Army Register imports, he cannot be employed without a new appointment.
          Wanted
          The number of men enlisted into the Rifle Corps, and not yet furnished with rifles.
          The number of rifles on hand, according to the last returns, and the dates of those returns.
          
            James Madison
          
        
        
        
          
            August 19. 1814.
          
          Note to the Secretary of War, on General Brown’s letter of August 7.
          If there be no opposing considerations unknown to me, Col: Miller is entitled to brevet promotion. Majors Wood and Mc.Rae at least seem to merit attention also.
          What is best as to Ripley?
          
            James Madison
          
        
        
          
            August 20. 1814.
          
          Note to the Secretary of War on the proposed consolidation of 8 Regiments—30, 31, &ca.
          The consolidations proposed are approved. The information for assisting the selection of Officers to be retained is extremely scanty whilst the task is both important and difficult. The Secretary of War will suggest the names which appear on the whole most fit to remain in service.
          
            James Madison
          
        
        
          
            August 20. 1814.
          
          Note to the Secretary of War on Governor Shelby’s letter of August 4. put into the hands of J. Madison August 19.
          The Secretary of War will state his opinion on the case presented by Governor Shelby.
          Have not analagous cases of a disproportion of Officers, and of mounted Volunteers serving as Militia been heretofore acted on?
          
            James Madison.
          
        
        
          Memorandum Aug: 24. 1814.
          In the morning, a Note by an Express from General Winder was handed me. It was addressed to the Secretary of War. Not doubting the urgency of the occasion, I opened and read it, and it went on immediately by the Express to Genl. Armstrong who lodged in the seven Buildings. Finding by the note that the General requested the speediest counsel, I proceeded to his Head Quarters on the Eastern Branch, trusting for notice to the Secretary of war to follow, to the note from Winder. On my reaching his quarters, we were successively joined by the Secretary of State (who soon with our approbation repaired to Bladensburg) the Secretary of the Navy and Mr. Rush the Attorney General. After an hour or so, the Secretary of the Treasury arrived, and quickly after the Secretary of war. The latter had been impatiently expected, and surprize at his delay manifested. Genl. Winder was at the moment setting off to hurry on the Troops to Bladensburg in consequence of certain intelligence that the Enemy had taken that direction. Barney’s corps was also ordered thither, leaving the Bridge to be blown up if necessary. On Genl. Armstrong’s coming into the room,

he was informed of the certain march of the Enemy for Bladensburg, and of what had passed before his arrival; and he was asked whether he had any arrangement or advice to offer in the emergency. He said he had not; adding that as the battle would be between Militia and regular troops, the former would be beaten.
          On coming out of the house and mounting our horses, the Secretary of the Treasury, who tho’ in a very languid state of health had turned out to join us, observed to me privately, that he was grieved to see the great reserve of the Secretary of War (he lodged in the same house with him) who was taking no part on so critical an occasion; that he found him under the impression, that as the means of defending the District had been committed to Genl. Winder, it might not be delicate to intrude his opinions without the approbation of the President; tho’ with that approbation he was ready to give any aid he could. Mr. Campbell said that notwithstanding his just confidence in Genl. Winder, he thought, in the present state of things which called for all the military skill possible, the Military knowledge and experience of the secretary of war ought to be availed of, and that no considerations of delicacy ought to jeopardize the public safety. With these impressions he said, he had thought it his duty to make this communication, and was very anxious, that I should take some proper steps in the case. I told him I could scarcely conceive it possible that Genl. Armstrong could have so misconstrued his functions and duty as Secretary of war; that he could not but know that any proper directions from him would receive any sanction that might be necessary from the Executive; nor doubt that any suggestions or advice from him to Genl. Winder would be duly attended to (in this case it had been requested in writing). I told Mr. C. that I would speak to the Secretary of war explicitly on the subject; and accordingly turning my horse to him, expressed to him my concern and surprize, at the reserve he shewed at the present crisis, and at the scruples I understood he had at offering his advice or opinions; that I hoped he had not construed the paper of instructions given him some time before (see the paper of Augt. 13. 1814) so as to restrain him in any respect from the exercise of functions belonging to his office; that at such a juncture it was to be expected that he should omit nothing within the proper agency of Secretary of war, towards the public defence; and that I thought it proper particularly that he should proceed to Bladensburg and give any aid to Genl. Winder that he could; observing that if any difficulty on the score of Authority should arise, which was not likely, I should be near at hand to remove it (it was my purpose in case there should be time, to have the members of the cabinet together in Bladensburg, where it was expected Genl. Winder would be, and in consultation with him to decide on the arrangements suited to the posture of things). He said in reply that he had put no such construction on the paper of instructions as was alluded to;

and that as I thought it proper, he would proceed to Bladensburg, and be of any service to Genl. Winder he could. The purport of this conversation I communicated to Mr. Campbell who remained near us. The Secretary of war set off without delay for Bladensburg.
          After a short turn to the Marine Barracks whither the Secretary of the Navy had gone, I mentioned to Mr. Rush who was with me my purpose of going to Bladensburg and my object in so doing. He readily accompanied me. On approaching the Town, we learned from William Simmons, that Winder was not there, and that the Enemy were entering it. We rode up to him instantly. The Secretaries of State and War were with him. I asked the latter whether he had spoken with Genl. Winder on the subject of his arrangements and views. He said he had not. I remarked that tho’ there was so little time for it, it was possible he might offer some advice or suggestion that might not be too late, to be turned to account; on which he rode up to the General as I did myself. The unruliness of my horse prevented me from joining in the short conversation that took place. When it was over, I asked Genl. Armstrong whether he had seen occasion to suggest any improvement in any part of the arrangements. He said that he had not; that from his view of them they appeared to be as good as circumstances admitted. When the Battle had decidedly commenced, I observed to the Secretary of war and Secretary of State that it would be proper to withdraw to a position in the rear, where we could act according to circumstances; leaving military movements now to the military functionaries who were responsible for them. This we did, Mr. Rush soon joining us. When it became manifest that the battle was lost; Mr. Rush accompanying me, I fell down into the road leading to the city and returned to it.
          It had been previously settled that in the event of the Enemy’s taking possession of the City, and the necessity of Executive consultations elsewhere, Fredericktown would be the proper place for the assembling of the Cabinet.
        
        
          Memorandum
          In the evening of the 29th. of August 1814. Being on horseback I stopped at General Armstrongs lodgings for the purpose of communicating with him on the state of things in the District, then under apprehensions of an immediate visit from the force of the Enemy at Alexandria.
          I observed to him that he could not be unaware of the great excitement in the District produced by the unfortunate event which had taken place in the City; that violent prejudices were known to exist against the administration, as having failed in its duty to protect it, particularly against me and himself as head of the War Department; that threats of personal violence had, it was said, been thrown out against us both, but more especially

against him; that it had been sufficiently known for several days, and before his return
   *He had repaired to Fredericktown, the place appointed for the rendezvous of the Executive in the event of their being driven from the city. The turn which things took after his departure prevented the other members from joining him.
 to the city (which was about one OClock P.M. of the 29th) that the temper of the troops was such as made it expedient, if possible, that he should have nothing to do with them; that I had within a few hours received a message from the commanding General of the Militia informing me that every officer would tear off his epauletts if Genl. Armstrong was to have any thing to do with them; that before his arrival there was less difficulty, as Mr. Monroe who was very acceptable to them, had, as on preceding occasions of his absence, though very reluctantly on this, been the medium for the functions of Secretary of War, but that since his return and presence, the expedient could not be continued, and the question was, what was best to be done. Any convulsion at so critical a moment could not but have the worst consequences.
          He said he had been aware of the excitement against him; that it was altogether artificial, and that he knew the sources of it, and the intrigues by which it had been effected, which this was not the proper time for examining; that the excitement was founded on the most palpable falsehoods, and was limited to this spot; that it was evident he could not remain here, and the functions belonging to him divided or exercised by any one else, without forgetting what he owed to his station, and to himself; that he had come into his office with the sole view of serving the public, and was willing to resign it when he could no longer do so with honor and effect; that if it was thought best therefore that he should adopt this course, he was ready to give up his appointment; or he could, with my permission, retire from the scene, by setting out immediately on a visit to his family in the State of New York.
          I observed that a resignation was an extent which had not been contemplated; that if made under such circumstances, it might receive constructions which could not be desirable, either in a public or a personal view; that a temporary retirement, as he suggested, tho’ also subject to be viewed in some lights not agreeable, was on the whole less objectionable, and would avoid the existing embarrassment, without precluding any future course which might be deemed most fit.
          He dwelt on the groundless nature of the charges which had produced the excitement, and on the limits within which they had and would operate; affirming that his conduct in relation to the defence of the City &c. had proved that there had been no deficiency on his part.
          I told him that I well knew that some of the particular charges brought against him were destitute of foundation, and that as far as they produced

the discontents, these would be limited both as to time and space; but that I suspected the discontents to be in a great measure rooted in the belief that he had not taken a sufficient interest in the defence of the City, nor promoted the measures for it; and considering the heavy calamity which had fallen on the place and on its inhabitants, it was natural that strong feelings would be excited on the spot; and as the place was the Capital of the Nation every where else also. I added that it would not be easy to satisfy the nation that the event was without blame somewhere, and I could not in candour say, that all that ought to have been done had been done & in proper time.
          He returned to an exculpation of himself, and remarked that he had omitted no preparations or steps whatever for the safety of the place which had been enjoined on him.
          I replied that as the conversation was a frank one, I could not admit this justification; that it was the duty of the Secretary of war not only to execute plans, or orders committed to him, but to devise and propose such as would in his opinion be necessary and proper; that this was an obvious and essential part of his charge, and that in what related to military plans and proceedings elsewhere, he had never been scrupulous or backward in taking this course; that on the contrary he well knew from what on another occasion
   *See the instructions to him on the 13th. day of August 1814.
 had passed between us, he had taken a latitude in this respect which I was not satisfied with; that it was due to truth and to myself, to say that he had never appeared to enter into a just view either of the danger to the City which was to be apprehended, or of the consequences of its falling into the hands of the Enemy; that he had never himself proposed or suggested a single precaution or arrangement for its safety, every thing done on that subject having been brought forward by myself, and that the apparent difference of his views on that subject from mine had naturally induced a reduction of my arrangements to the minimum, in order to obtrude the less on a reluctant execution. I reminded him also that he had fallen short of the preparations even decided on in the Cabinet, in some respects; particularly in not having arms & equipments brought to convenient depôts from distant ones, some of the Militia when called on for the defence of the City, being obliged to get arms first at Harpers ferry.
          I remarked that it was not agreeable thus to speak, nor on an occasion less urgent would it be done; that I had selected him for the office he filled from a respect to his talents, and a confidence that he would exert them for the public good; that I had always treated him with friendliness and confidence, and that as there was but a short distance before me to the end of my public career, my great wish, next to leaving my Country in a State of peace and prosperity, was to have preserved harmony and avoid changes,

and that I had accordingly as he well knew acquiesced in many things, to which no other consideration would have reconciled me.
          He said he was very sensible of my friendly conduct towards him, and always had and always should respect me for it.
          The conversation was closed by my referring to the idea of his setting out in the Morning on a visit to his family; and observing that he would of course revolve it further, and if he continued to think of it as he then did, he would consider me as opposing no restraint. We parted as usual in a friendly manner. On the next morning he sent me word by Mr. Parker that he should proceed immediately to visit his family; and on his arrival at Baltimore, transmitted his resignation (see his letter).
        
      